--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 


 
CONSULTING AGREEMENT
 
 
This Consulting Agreement (this “Agreement”) is entered into as of the 29th day
of September, 2006 (the “Effective Date”), between Oasys Mobile, Inc., a
Delaware corporation (the “Company” or “Oasys Mobile”), and Bernard Stolar
(“Stolar”).
 
RECITALS:
 
 
WHEREAS, the Company desires to engage Stolar, and Stolar desires to be engaged
by the Company, on the terms and subject to the conditions set forth herein.
 
            NOW, THEREFORE, in consideration of the mutual premises herein
contained, the parties agree as follows:
 
1.    Engagement. The Company hereby engages Stolar to serve as its Lead
Director (“Lead Director”) and Stolar hereby accepts such engagement, on the
terms and subject to the conditions hereinafter set forth.  
 
2.    Duties of Stolar.
 
2.1    Stolar shall serve as the Lead Director of the Company and shall report
directly to the Board of Directors (the Board). As Lead Director, he shall have
authority as set forth in Appendix A to this Agreement.
 
2.2    Stolar shall be required to devote such business time, attention and
effort to the Company’s business and affairs, as he deems in his sole
discretion, to be reasonably required to perform the duties as set forth in this
Agreement. Stolar shall not be precluded from engaging in other business
activities or pursuing his personal, financial and legal affairs, or otherwise
engaging in other activities. Stolar shall be permitted to deliver his
consulting services orally and telephonically and shall not be required to work
from the Company’s offices or render any written reports.
 
3.     Support Services.  Stolar shall be entitled to all the administrative,
operational and facility support customary to a similarly situated person
performing the duties as set forth in this Agreement. This support shall
include, without limitation, a suitably appointed private office, and payment of
or reimbursement for reasonable cellular telephone expenses, travel and
entertainment expenses, and any and all other business expenses reasonably
incurred on behalf of or in the course of performing duties for the Company, all
in accordance with the expense reimbursement policies established from time to
time by the Company.  Stolar agrees to provide documentation of these expenses
as may be reasonably required. 
 
4.    Term. Stolar’s engagement shall be for a term (the “Term”) of one (1) year
from the Effective Date of this Agreement.
 


--------------------------------------------------------------------------------



 
 
 
5.    Compensation.  Throughout the Term, the Company shall pay or provide, as
the case may be, to Stolar the compensation and other benefits and rights set
forth in this Section 5.
 
5.1    Annual Retainer. The  Company shall pay to Stolar an annual cash fee
(“Annual Retainer”) of $60,000, payable at the rate of $5,000 per month to
Stolar.  
 
5.2.    Common Stock. Stolar shall also receive 100,000 shares of restricted
Oasys Mobile common stock (the “Stolar Common Stock”); the restrictions on the
Stolar Common Stock shall lapse as follows:
 
(a)     the restrictions on 25,000 shares of the Stolar Common Stock shall lapse
on the Effective Date of this Agreement;


(b)    the remaining 75,000 shares of the Stolar Common Stock shall have their
restrictions lapse at the rate of 6,250 shares per month on each of the twelve
monthly anniversaries of the Effective Date.


The Company shall register all shares of the Stolar Common Stock on the next
update filing of its Registration Statement on Form S-8 or such other form as
designated by the Securities and Exchange Commission; provided that the Stolar
Common Stock shall be registered by the Company no later than December 15, 2006.
 
5.3    Option Grants. In addition to the Annual Retainer and the Common Stock as
set forth above in Sections 5.1 and 5.2 of this Agreement, the Company shall
grant to the Stolar options to purchase 275,000 shares of the Company’s common
stock (the “Stolar Stock Options”) on the terms as set forth in the Stock Option
Agreement attached to this Agreement as Appendix B, which is incorporated into
this Agreement for all purposes. The shares of Oasys Mobile common stock
underlying the Stolar Stock Options shall be registered under the Company’s
Registration Statement on Form S-8 and shall vest and be priced as follows:
 
(a)    50,000 of the Stolar Stock Options shall be immediately vested upon the
Effective Date of this Agreement;
 
(b)     the remaining 225,000 Stolar Stock Options shall vest at the rate of
18,750 stock options on each of the twelve monthly anniversaries of the
Effective Date of this Agreement;
 
(c)     (1) the first 100,000 of the Stolar Stock Options to vest shall have an
exercise price equivalent to the closing market price of the Oasys Mobile common
stock on the Effective Date of this Agreement; (2) the next 75,000 of the Stolar
Stock Options to vest shall have an exercise price of $1.25 per share; (3) the
next 50,000 of the Stolar Stock Options to vest shall have an exercise price of
$1.75 per share; and (4) the remaining 50,000 of the Stolar Stock Options to
vest shall have an exercise price of $2.00 per share
 


--------------------------------------------------------------------------------



 


 
 
5.4    Other Compensation. In addition to the compensation set forth above,
Stolar shall also receive: 
 
(a)     Two and one-half percent (2.5%) of any funds raised from sources
introduced by Stolar to the Company. Stolar shall clear all contacts with the
General Counsel of the Company before initiating contact with such source(s) to
avoid overlap with other entities the Company has engaged to perform comparable
services.
 
(b)    a bonus, to be determined by the Board of Directors, for achievements
effected by Stolar, including but not limited to the consummation of licensing
products of the Company or other strategic transactions with parties introduced
by Stolar to the Company. Stolar shall clear all contacts with the General
Counsel of the Company before initiating contact to avoid overlap with other
entities the Company has engaged to perform such services.
 
(c)    an additional grant of 100,000 shares of Oasys Mobile common stock if
milestones as agreed upon by the Board of Directors and Mr. Stolar are achieved.
The Company and Mr. Stolar will use reasonable efforts to set these milestones
by December 15, 2006.


(d)     a cash bonus of $100,000 and a grant of 100,000 shares of Oasys Mobile
common stock if the Company is positioned such that it is reasonably likely that
the liquidity position of Oasys Mobile is improved so as to allow it to operate
in the normal course of its business until December 31, 2007.



6.    [Reserved]  


 7.   Termination.
 
7.1    Bases for Termination.  Stolar’s engagement under this Agreement and the
Term shall be terminated immediately on the death of Stolar and may be
terminated by the Board:
 
(a)    at any time without Cause prior to a Change of Control;
 
(b)    at any time upon a Change of Control or Sale of the Company pursuant to
Section 7.4 of this Agreement; or
 
(c)    at any time for “Cause” (as defined in Section 7.6 (a) hereof);
 


--------------------------------------------------------------------------------



 


 
 
7.2    Termination by Death.  If Stolar’s engagement is terminated by death,
Stolar’s estate or designated beneficiaries shall be entitled to receive:
 
(a)    the remaining unpaid amount of the Annual Retainer;
 
(b)    acceleration of the lapsing of all restrictions on the remaining shares
of restricted Stolar Common Stock as set forth in Section 5.2(b) of this
Agreement
 
(c)    acceleration of vesting of one hundred percent (100%) of the unvested
portion of all the Stolar Stock Options as set forth in Section 5.3 of this
Agreement, together with the right to exercise such stock options or awards for
a period equal to the remaining term for exercising such options or awards under
the applicable agreement and/or plan;
 
(d)    the payment of any compensation pursuant to Section 5.4 (a) of this
Agreement for any transaction pursuant to such Section which shall be closed by
the Company within six (6) months of death of Stolar;
 
(e)    (1) the payment of any bonus pursuant to Section 5.4(b) of the Agreement
as determined by the Board of Directors pursuant to such section and (2) the
issuance of any shares of Oasys Mobile common stock pursuant to Section 5.4(c)
of the Agreement for any milestones determined pursuant to such section and
achieved as of the date of death of Stolar;
 
(f)    the payment of the cash amount and the issuance of the number of shares
of Oasys Mobile common stock as set forth in Section 5.4(d) of this Agreement if
the Board after the closing of any transaction or the modification of any
existing transactions (each a “Liquidity Improvement Event”) (1) initiated by
Stolar that occurs within six (6) months after the termination as set forth in
this Section 7.2 or (2) not initiated by Stolar that occurs within three (3)
months after the termination as set forth in this Section 7.2 that positions
Oasys Mobile such that it is likely that the liquidity position of Oasys Mobile
is improved so as to allow it to operate in the normal course of its business
until December 31, 2007; and
 
(g)    reimbursement for all expenses incurred by Stolar pursuant to Section 3
hereof.
 
7.3    Termination by the Company without Cause prior to a Change of Control. 
If Stolar’s engagement is terminated by the Company without Cause prior to a
Change of Control, Stolar shall be entitled to receive:
 
(a)    the remaining unpaid amount of the Annual Retainer;
 


--------------------------------------------------------------------------------



 
 
(b)    acceleration of the lapsing of all restrictions on the remaining shares
of restricted Stolar Common Stock as set forth in Section 5.2(b) of this
Agreement
 
(c)    acceleration of vesting of one hundred percent (100%) of the unvested
portion of all the Stolar Stock Options as set forth in Section 5.3 of this
Agreement, together with the right to exercise such stock options or awards for
a period equal to the remaining term for exercising such options or awards under
the applicable agreement and/or plan;
 
(d)     the payment of any compensation pursuant to Section 5.4 (a) of this
Agreement for any transaction pursuant to such Section which shall be closed by
the Company within six (6) months of the date of such termination;
 
(e)    (1) the payment of any bonus pursuant to Section 5.4(b) of the Agreement
as determined by the Board of Directors pursuant to such section as of the date
of termination and (2) the issuance of any shares of Oasys Mobile common stock
pursuant to Section 5.4(c) of the Agreement for any milestones determined
pursuant to such section and achieved as of the date of such termination;
 
(f)    the payment of the cash amount and the issuance of the number of shares
of Oasys Mobile common stock as set forth in Section 5.4(d) of this Agreement if
the Board after the closing of a Liquidity Improvement Event (1) initiated by
Stolar that occurs within six (6) months after the termination as set forth in
this Section 7.3 or (2) not initiated by Stolar that occurs within three (3)
months after the termination as set forth in this Section 7.3 that positions
Oasys Mobile such that it is likely that the liquidity position of Oasys Mobile
is improved so as to allow it to operate in the normal course of its business
until December 31, 2007; and
 
(g)    reimbursement for all expenses incurred by Stolar pursuant to Section 3
hereof.
 
7.4    Change of Control, Sale of the Company at 120% or More of Current Market
Value or Termination by Stolar for Good Reason at Any Time.  (i) If a Change of
Control (as defined in Section 7.6 (b) (with or without the termination of
Stolar) occurs or (ii) if the Company (with or without the termination of
Stolar) closes a merger or sale of all or substantially all of the assets of
Oasys Mobile at a value of one hundred twenty percent (120%) or more of the
then-current market value of the Company as measured by the thirty (30) day
trailing average of the closing price of the Oasys Mobile common stock, or (iii)
if Stolar terminates this Agreement for Good Reason (as defined in Section
7.6(d)) at any time, Stolar shall be entitled to receive:
 
(a)     the remaining unpaid amount of the Annual Retainer;
 


--------------------------------------------------------------------------------



 


 
 
(b)    acceleration of the lapsing of all restrictions on the remaining shares
of restricted Stolar Common Stock as set forth in Section 5.2 (b) of this
Agreement
 
(c)    acceleration of vesting of one hundred percent (100%) of the unvested
portion of all the Stolar Stock Options as set forth in Section 5.3 of this
Agreement, together with the right to exercise such stock options or awards for
a period equal to the remaining term for exercising such options or awards under
the applicable agreement and/or plan;
 
(d)    the payment of any compensation pursuant to Section 5.4 (a) of this
Agreement for any transaction pursuant to such Section which shall be closed by
the Company within six (6) months of the date of such termination;
 
(e)    (1) the payment of any bonus pursuant to Section 5.4(b) of the Agreement
as determined by the Board of Directors pursuant to such section as of the date
of such termination and (2) the issuance of any shares of Oasys Mobile common
stock pursuant to Section 5.4(c) of the Agreement for any milestones determined
pursuant to such section and achieved as of the date of such termination;
 
(f)    the payment of the cash amount and the issuance of the number of shares
of Oasys Mobile common stock as set forth in Section 5.4(d) of this Agreement if
the Board after the closing of a Liquidity Improvement Event (1) initiated by
Stolar that occurs within six (6) months after the termination as set forth in
this Section 7.4 or (2) not initiated by Stolar that occurs within three (3)
months after the termination as set forth in this Section 7.4 that positions
Oasys Mobile such that it is likely that the liquidity position of Oasys Mobile
is improved so as to allow it to operate in the normal course of its business
until December 31, 2007; and
 
(g)    reimbursement for all expenses incurred by Stolar pursuant to Section 3
hereof.
 
7.5    Termination by the Company for Cause or by Stolar without Good Reason. 
If Stolar’s engagement is terminated by the Company for Cause or by Stolar
without Good Reason, the Company shall not have any other or further obligations
to Stolar under this Agreement, except:
 
(a)     as to that portion of the Annual Retainer accrued and earned under this
Agreement through the date of such termination;
 
(b)    all restricted shares of Stolar Common Stock whose restrictions have
lapsed as of the date of such termination;
 


--------------------------------------------------------------------------------



 
 
 
(c)    all Stolar Stock Options which have vested as of the date of such
termination, together with the right to exercise such stock options or awards
for a period equal to the remaining term for exercising such options or awards
under the applicable agreement and/or plan;
 
(d)     the payment of any compensation pursuant to Section 5.4 (a) of this
Agreement for any transaction pursuant to such Section which has closed as of
the date of such termination;
 
(e)    (1) the payment of any bonus pursuant to Section 5.4(b) of the Agreement
as determined by the Board of Directors pursuant to such section prior to the
date of such termination and (2) the issuance of any shares of Oasys Mobile
common stock pursuant to Section 5.4(c) of the Agreement for any milestones
determined pursuant to such section and achieved as of the date of such
termination;
 
(f)    the payment of the cash amount and the issuance of the number of shares
of Oasys Mobile common stock as set forth in Section 5.4(d) of this Agreement if
the Board after the closing of a Liquidity Improvement Event (1) initiated by
Stolar that occurs within six (6) months after the termination as set forth in
this Section 7.5 or (2) not initiated by Stolar that occurs within three (3)
months after the termination as set forth in this Section 7.5 that positions
Oasys Mobile such that it is likely that the liquidity position of Oasys Mobile
is improved so as to allow it to operate in the normal course of its business
until December 31, 2007; and
 
(g)     reimbursement for all expenses incurred by Stolar pursuant to Section 3
prior to his termination). 
 
7.6    Definitions.  As used herein:
 
         (a)        “Cause” shall mean active participation by Stolar in
fraudulent conduct against the Company, conviction of or a plea of guilty or
nolo contendere with respect to a felony involving theft or moral turpitude, an
act or series of deliberate acts which were not taken in good faith by Stolar
and which results or will likely result in material injury to the business,
operations or business reputation of the Company, or an act or series of acts
constituting willful malfeasance or gross misconduct.
 


--------------------------------------------------------------------------------



 
(b)    A “Change in Control” shall occur if:
 
(1)    there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation;
 
(2)    any Person (as defined in Section 2(a)(2) of the Securities Act of 1933,
as amended) other than the Company, subsequently becomes the beneficial owner,
directly or indirectly (including by holding securities which are exercisable
for or convertible into shares of capital stock of the Company) of forty percent
(40%) or more of the combined voting power of the then outstanding shares of
capital stock of the Company entitled to vote generally in the election of
directors;
 
(3)    the Company sells, leases, exchanges or otherwise transfers all or
substantially all of its property and assets (in a transaction or series of
transactions contemplated or arranged by any party as a single plan);
 
(4)    Continuing Directors cease to constitute at least a majority of the
Board; or
 
(5)    a majority of the Outside Directors determine that a Change in Control
has occurred.
 
(c)    “Continuing Directors” shall mean the members of the Board in office on
the Effective Date, and any successor to any such director whose nomination or
selection was approved by a majority of the directors in office at the time of
the director’s nomination or selection.
 
(d)    “Good Reason” means a termination of Stolar’s engagement by Stolar within
ninety (90) days following:
 
(1)    a material reduction in Stolar’s position(s), duties and responsibilities
or reporting lines from those described in Section 2 hereof;
 
(2)    a material breach of this Agreement by the Company if such breach is not
cured within 15 days of written notice thereof by Stolar to the Company; or
 
(3)    any failure by the Company to obtain from any successor to the Company an
agreement reasonably satisfactory to Stolar to assume and perform this
Agreement, as contemplated by Section 9.3 hereof. 
 
            Notwithstanding the foregoing, a termination shall not be treated as
a termination for Good Reason (A) if Stolar shall have consented in writing to
the occurrence of the event giving rise to the claim of termination for Good
Reason, or (B) unless Stolar shall have delivered a written notice to the Board
within thirty (30) days of his having actual knowledge of the occurrence of one
of such events stating that he intends to terminate his engagement for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured within ten (10) days of the
receipt of such notice.
 


--------------------------------------------------------------------------------



 
(e)    “Outside Director” means a member of the Board who is not, and who during
the past six months was not, an employee of officer of the Company.
 
(f)    “Termination Upon a Change in Control” means:
 
(1)    a termination by Stolar for Good Reason within six (6) months following a
Change in Control; or
 
(2)    termination of Stolar’s engagement by the Company or the Company’s
successor within six (6) months following a Change in Control other than a
termination for Cause or a termination resulting from Stolar’s death.
 
7.7    Mitigation of Damages.  Stolar is not required to mitigate the amount of
any payments and other issuances to be made by the Company pursuant to this
Agreement following his termination by seeking other engagements or otherwise. 
In addition, the amount of any post-termination payments provided for in this
Agreement shall, except as otherwise expressly provided herein, not be reduced
by any remuneration earned by Stolar during the period following the termination
of his engagement as a result of engagement by another employer or otherwise
after the date of termination of his engagement with the Company.
 
8.        Indemnification.  During the Term and thereafter, the Company shall
indemnify Stolar and hold Stolar harmless from and against any claim, loss or
cause of action arising from or out of Stolar’s performance or role as an
officer, director, employee or consultant of the Company or any of its
subsidiaries or in any other capacity, including any fiduciary capacity, in
which Stolar serves at the request of the Company to the maximum extent
permitted by applicable law.  If any claim is asserted hereunder with respect to
which Stolar reasonably believes in good faith he is entitled to
indemnification, the Company shall advance Stolar’s legal expenses (or cause
such expenses to be paid), on a monthly basis, provided that Stolar shall
reimburse the Company for such amounts if Stolar shall be found by a court of
competent jurisdiction not to have been entitled to indemnification.  In
addition, the Company agrees to provide Stolar with coverage under a directors
and officers liability insurance policy.
 
9.         Miscellaneous.
 
9.1    Representation and Warranty by Stolar.  Stolar represents and warrants
that he is not a party to any agreement, contract or understanding, whether
engagement or otherwise, which would restrict or prohibit him from undertaking
or performing engagement in accordance with the terms and conditions of this
Agreement.
 
9.2    Severability.  The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision, to the extent enforceable in any jurisdiction,
nevertheless shall be binding and enforceable.
 


--------------------------------------------------------------------------------



 
                        9.3    Assignment.  This Agreement shall be binding upon
and inure to the benefit of the heirs and representatives of Stolar and the
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Stolar (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company, and the
Company shall require such successor to expressly agree to assume the
obligations of the Company hereunder.
 
                       9.4    Notices.  All notices and other communications
required or permitted under this Agreement shall be in writing, and shall be
deemed properly given if delivered personally, mailed by registered or certified
mail in the United States mail, postage prepaid, return receipt requested, send
by facsimile or sent by Express Mail, Federal Express or other nationally
recognized express delivery service, as follows:
 
 
If to Oasys Mobile:
 
If to Stolar:
   
434 Fayetteville Street
 
Suite 600
 
Raleigh, North Carolina 27601
 
Attn: EVP & General Counsel
 

 
            Notice given by hand, certified or registered mail, or by Express
Mail, Federal Express or other such express delivery service, shall be effective
upon receipt.  Notice given by facsimile transmission shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices by facsimile
transmission shall be confirmed promptly after transmission in writing by
certified mail or personal delivery.
 
            Any party may change any address to which notice is to be given to
it by giving notice as provided above of such change of address.
 
                        9.5    Amendment.  This Agreement may only be amended by
written agreement of the parties hereto.
 
                        9.6    Beneficiaries; References.  Stolar shall be
entitled to select (and change, to the extent permitted under applicable law) a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Stolar’s death, and may change such election, in either case
by giving the Company written notice thereof.  In the event of Stolar’s death or
a judicial determination of his incompetence, reference in this Agreement to
Stolar shall be deemed, where appropriate, to refer to his beneficiary, estate
or other legal representative.  Any reference to the masculine gender in this
Agreement shall include, where appropriate, the feminine.
 
                        9.7    Survivorship.  The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.  The provisions of this Section are in addition to the
survivorship provisions of any other section of this Agreement.
 
                        9.8    Governing law.  This Agreement shall be
construed, interpreted and governed in accordance with the laws of the State of
Delaware without reference to rules relating to conflicts of law.  For purposes
of jurisdiction and venue, the Company hereby consents to jurisdiction and venue
in any suit, action or proceeding with respect to this Agreement in any court of
competent jurisdiction in the state in which Stolar resides at the commencement
of such suit, action or proceeding and waives any objection, challenge or
dispute as to such jurisdiction or venue being proper.
 
                        9.9    Effect of Prior Agreements.  This Agreement
contains the entire understanding between the parties hereto with respect to the
subject matter hereof, and supersedes in all respects any prior or other
agreement or understanding between the Company or any affiliate of the Company
and Stolar with respect to the subject matter hereof.
 
                        9.10   Withholding.  The Company shall be entitled, to
the extent permitted or required by law, to withhold from any payment of any
kind due Stolar under this Agreement to satisfy the tax withholding obligations
of the Company under applicable law.
 
                        9.11   Counterparts.  This Agreement may be executed in
two counterparts, each of which shall be deemed an original.       
 
 
[Remainder of this page is blank]
 


--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto, having duly been authorized, have
executed this Agreement as of September 29, 2006.
 
OASYS MOBILE, INC.
BERNARD STOLAR
 
 
 
 
By: /s/ Donald T. Locke    
/s/ Bernard Stolar
 
 
Name:  Donald T. Locke
 
Title:  Executive Vice President
 

 
  
 


--------------------------------------------------------------------------------



APPENDIX A


LEAD DIRECTOR DUITES AND RESPONSIBILITIES
 
Bernard Stolar, a Director (herein referred to as the “Lead Director”) of Oasys
Mobile, Inc. (“Oasys”) is entering into a Consulting Agreement (the “Consulting
Agreement”) with Oasys Mobile, Inc. (“Oasys”) to perform certain duties as its
Lead Director. Pursuant to the terms of the Consulting Agreement and the
approval of the Board of Directors (the “Board”) at a properly called and
convened meeting of the Board held on September 29, 2006, the Lead Director
shall have the following duties and responsibilities and such other duties and
responsibilities as may be assigned to him by the Board:
 
1.    Reporting Responsibilities. Lead Director shall report to the Board of
Directors of Oasys. The senior management of Oasys shall report to the Lead
Director.
 
2.    Board Responsibilities. Lead Director shall:
 

·  
Maintain the authority to call meetings of the Board and meetings of the
independent directors of Oasys and shall promote effective communication on
developments to the members of the Board occurring between Board meetings. Lead
Director shall preside over:

 

o  
Meetings of the Board;

 

o  
Executive meetings of the independent directors of Oasys without management
present; and

 

o  
Annual and special meetings of the shareholders of Oasys 

 

·  
Brief the Chief Executive Officer on issues and concerns arising in the
executive sessions of the Board

 

·  
Organize the meeting schedules and agendas of the Board

 

·  
Establish the annual schedule of the Board

 

·  
Establish the agendas for all Board meetings in collaboration with the Chief
Executive Officer

 

·  
Consult with all directors to ensure that Board agendas and information provided
to the Board is what is needed to fulfill its primary responsibilities

 

·  
Help enable access to information to help the Board monitor Oasys’ performance
and the performance of its management

 

·  
Facilitate communication between and among the independent directors and
management

 

·  
Oversee the distribution of information to the Board 

 

·  
Coordinate the Board’s self-assessment and evaluation processes

 


--------------------------------------------------------------------------------



 
3.    Committee Responsibilities. Lead Director shall:
 

·  
Be a member of the Corporate Governance & Nominating Committee (“Governance
Committee”) to ensure processes are in place for the recruitment and orientation
of new board members

 

·  
Work with the Chairman of the Governance Committee to review changes in Board
membership and the membership and chair of each Committee

 

·  
Work with the Chairman of the Governance Committee to interview prospective
Board candidates

 

·  
Work with the Board and the Compensation Committee on the succession plan for
the Chief Executive Officer and other key senior executives

 

·  
Attend all Committee meetings when possible

 

·  
Serve on such other Committees as may be assigned by the Board, subject to the
approval of the Lead Director

 
4.    Management Responsibilities. Lead Director shall:
 

·  
Assist management in strategic planning and coordinate periodic input by the
Board in reviewing management’s strategic plans for Oasys

 

·  
Assist management in consummating key strategic and financial transactions and
relationships  

 

·  
Oversee development of appropriate objectives for the Chief Executive officer
and other executive officers and monitor performance against those objectives

 

·  
Coordinate and chair the annual Board performance review of the Chief Executive
Officer and other executive officers of Oasys and communicate the results of
such performance review to such officers

 




 


 